 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                      TACOMA DIVISION

 9   SHARON ELAINE BITNER,                                Civil No. 3:19-CV-05488-BAT

10            Plaintiff,

11            vs.                                          ORDER

12   COMMISSIONER OF SOCIAL SECURITY,

13            Defendant.
               Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
14
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
15
     sentence four of 42 U.S.C. § 405(g). On remand, the Administrative Law Judge (ALJ) shall
16
     update the record and reevaluate the medical evidence, including the opinion of Dr. Valette. The
17
     ALJ shall re-assess Plaintiff’s residual functional capacity and obtain supplemental vocational
18
     expert evidence.
19
              Plaintiff is entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. § 2412,
20
     upon proper request to this Court.
21
              DATED this 13th day of January, 2020.
22

23
                                                            A
                                                            BRIAN A. TSUCHIDA
24
                                                            Chief United States Magistrate Judge
     Page 1         ORDER - [3:19-CV-05488-BAT]
 1
     Presented by:
 2
     s/ Heather L. Griffith
 3   HEATHER L. GRIFFITH
     Special Assistant U.S. Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3709
     Fax: (206) 615-2531
 7   heather.griffith@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [3:19-CV-05488-BAT]
